DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. The remarks relate to the amendments to the claims, and new references are being used to teach the amendments to the claims, as set forth below. Thus the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US Patent Application Publication 20060059624) in view of Gozelski (US Patent Application Publication 20120109027).
Regarding claim 1, Poulos teaches a patient support device comprising: a base (Figure 3b; 16); a frame (Figure 3b; 18) supported relative to the base, the frame configured to support a patient support surface (Figure 3b; 22) for supporting a patient thereon; and an elevation system for raising or lowering the frame relative to the base (Figure 4; as shown), the elevation system including an actuator (Figure 4; 76) and a leg assembly coupled to the frame and the  the second pivot axis being located vertically below the lower pivot connection. Gozelski teaches the second pivot axis being vertically spaced from the upper pivot connection and the lower pivot connection; the second pivot axis being located vertically below the lower pivot connection (Figure 4; the bottom of the actuator as shown is attached below where the leg attaches to the base (see also Figure 5; the actuator is 34/33 and the legs are 312a/b and 311a/b; thus the second pivot axis (the axis on the bottom of the actuator) is below the lower pivot connection (the axis where the leg attaches to the base)). it would have been obvious to one of ordinary skill In the art at the time of Invention to modify the actuator of Poulos to have a raised second lever attachment as in Gozelski in order to keep the actuators in a different plane than other 
Regarding claim 3, Poulos teaches the lower pivot connection comprises a sliding pivot connection, the sliding pivot connection sliding along a long axis of the base (Figure 4; 112 are sliding pivots).
Regarding claim 4, Poulos teaches the first lever comprises an offset frame (Figure 5; 122, 166), the offset frame pivotally mounted about the folding pivot axis (Figure 5; 122 and 166 are mounted to folding axis's 150 and 104) and pivotally mounted to the sliding pivot connection (Figure 5; 122 and 166 are pivotally mounted to the sliding pivot connection through the folding axis and lifting legs).
Regarding claim 5, Poulos teaches the offset frame comprises a pair of spaced plates, the spaced plates supporting a transverse pin, and the actuator pivotally coupled to the transverse pin (Figure 2 (unnumbered, at end of actuators) and Figure 5,122 and 166 are two spaced plates with a pin between them to which an actuator attaches),
Regarding claim 6, Poulos teaches the base includes a plurality of pivoting links (Figure 4; 130,170).
Regarding claim 7, Poulos teaches the head end leg assembly is independent of the foot end leg assembly (Figure 4; left and right, as shown).
Regarding claim 8, Poulos teaches the frame has a foot end (Figure 4; left) and a head end (Figure 4; right), the lifting leg of one of foot end leg assembly and the head end leg assembly being pivotally mounted at a fixed pivot connection (Figure 4; 108) at or near foot end or the head end of the frame, the lifting leg of the other of the foot end leg assembly and head end leg assembly being pivotally mounted at a movable fixed pivot connection (Figure 4; 112) at or near the foot end or the head end of the frame.
Regarding claim 9, Poulos teaches each of the head end leg assembly and the foot end leg assembly includes a pair of the lifting legs (Figure 4; 146 and 148; 100 and 102).
Regarding claim 10, Poulos teaches each of the actuators is mounted in a respective leg assembly between the first lever and the second lever, the first levers comprising pivotal frames (Figure 5; 122, and 166), and each of the pivotal frames mounted between the pair of the lifting legs of the respective leg assembly (Figure 5, as shown).
Regarding claim 11, Poulos teaches the head end leg assembly and the foot end leg assembly each having an inverted Y-shaped configuration when the elevation system moves the frame to a raised position (Figure 2; as shown).
Regarding claim 16, Poulos teaches a patient support device comprising: a base (Figure 3b; 16); a frame (Figure 3b; 18) supported relative to the base, the frame configured to support a patient support surface (Figure 3b; 22) for supporting a patient thereon; and an elevation system for raising or lowering the frame relative to the base (Figure 4; as shown), the elevation system including an actuator (Figure 4; 76) and a leg assembly coupled to the frame and the base, the leg assembly including at least one lifting leg (Figure 4; 96), and the actuator mounted in the leg assembly between a first lever having a first pivot axis (Figure 2; the top of each actuator is attached to an unnumbered lever which attaches to the folding axis strut (Figure 5; 166 is the first lever, but its better shown as an offset axis from the folding axis of 150 in Figure 2)) and a second lever (Figure 5, at 124) having a second pivot axis, the first lever coupled to the lifting leg, and the second lever coupled to the base or the frame; an upper pivot connection to the frame (Figure 4; 112), a lower pivot connection to the base (Figure 4; bottom of 142), and a folding pivot axis (Figure 4; 150) between the upper and lower pivot connections, and the first lever pivot axis being offset relative to the folding pivot axis (Figure 5; 166 (for the leg assembly on the left, the first lever pivot) is offset from the folding axis at 150). Poulos does not teach the  the second pivot axis being located vertically below the lower pivot connection. Gozelski teaches the second pivot axis being vertically spaced from the upper pivot connection and the lower pivot connection; the second pivot axis being located vertically below the lower pivot connection (Figure 4; the bottom of the actuator as shown is attached below where the leg attaches to the base (see also Figure 5; the actuator is 34/33 and the legs are 312a/b and 311a/b; thus the second pivot axis (the axis on the bottom of the actuator) is below the lower pivot connection (the axis where the leg attaches to the base)). It would have been obvious to one of ordinary skill In the art at the time of Invention to modify the actuator of Poulos to have a raised second lever attachment as in Gozelski in order to keep the actuators in a different plane than other elements so as to keep them easily accessible for any repairs or replacements without having to work around other moving parts to get to the actuators.
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US Patent Application Publication 20060059624) in view of Wang (US Patent 20040187213).
Regarding claim 12, Poulos teaches a patient support device comprising: a base (Figure 3b; 16), the base having a base frame (Figure 3b; 16); a support frame (Figure 3b; 18) supported relative to the base, the support frame configured to support a patient support surface (Figure 3b; 22) for supporting a patient thereon; a head end actuator (Figure 4; 76); a foot end actuator (Figure 4; 75); and an elevation system for raising or lowering the frame relative to the base (Figure 4; as shown), the elevation system including a head end leg assembly and a foot end leg assembly (Figure 4; left and right), each of the leg assemblies having a Y-shaped configuration when the frame is raised (Figure 2; as shown) and being folded when the frame is lowered (Figure 3; as shown), the head end leg assembly and the foot end leg assembly each having a pair of lifting legs (Figure 4; 146 and 148; 100 and 102), the lifting legs pivotally mounted at their vertically above the folding pivot axis of a respective pair of lifting legs of the lifting legs. Wang teaches the lever pivot axis being located vertically above the folding pivot axis of a respective pair of lifting legs of the lifting legs (Figure 1; the actuator 101 connects to the legs along 33, above the folding axis at the center 29; thus the lever pivot axis is located vertically above the folding pivot axis). It would have been obvious to one of ordinary skill In the art prior to Applicant’s filing date to modify the actuator of Poulos to attach via Poulos’s lever above the folding axis as in Wang in order to allow for less wear on the folding pivot axis connections, since the actuator would push on a different portion of the leg and allow the folding axis to be separate. 
Regarding claim 13, Poulos teaches each of the actuators is mounted in a respective leg assembly between a first lever having a first pivot axis and a second lever having a second pivot axis, the first lever comprising pivotal frames (Figure 5; 166, 122), and each of the pivotal frames mounted between the pair of the lifting legs of a respective leg assembly of the head end leg assembly and the foot end leg assembly (Figure 5; as shown).
Regarding claim 14, Poulos teaches the head end leg assembly and the foot end leg assembly each have an inverted Y-shaped configuration when the elevation system moves the frame to a raised position (Figure 2; as shown).
Regarding claim 15, Poulos teaches the frame has a foot end (Figure 4; left) and a head end (Figure 4; right), the lifting leg of one of foot end leg assembly and the head end leg assembly being pivotally mounted at a fixed pivot connection (Figure 4; 108) at or near foot end or the head end of the frame, the lifting leg of the other of the foot end leg assembly and head end leg assembly being pivotally mounted at a movable fixed pivot connection (Figure 4; 112) at or near the foot end or the head end of the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MORGAN J MCCLURE/Examiner, Art Unit 3673